Citation Nr: 1232734	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-32 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to the Veteran's service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to June 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the San Diego, California, Regional Office (RO) which, in pertinent part, denied service connection for hypertension.  In January 2010, the Board denied service connection for hypertension to include as secondary to the Veteran's Type II diabetes mellitus.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court). 

In November 2010, the Court granted the Parties' Joint Motion for Remand; vacated the January 2010 Board decision; and remanded the issue of service connection for chronic hypertension to the Board for additional action.  The Board then remanded the issue to the RO for appropriate development in October 2011.
  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2011, the Board remanded the case to the RO to comply with a Court order which granted a joint motion for remand requiring a VA examination addressing the etiological relationship between the Veteran's hypertension and his service-connected diabetes mellitus, to include the matter of whether the Veteran's hypertension was aggravated by his service-connected disorders, which included diabetes mellitus.  A VA examination was duly conducted in December 2011.  However, the examiner did not address the question of whether the Veteran's hypertension was aggravated (i.e., permanently increased in severity) beyond its natural progression due to his service-connected diabetes mellitus or other service-connected disabilities.  The opinion also failed to discuss the impact the Veteran's hypertension medications may have on his blood pressure readings, and whether his diabetes mellitus could be aggravating his hypertension, and this had been ordered in the Joint Motion granted by the Court.  RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should return the claims folder to the examiner who examined the Veteran in December 2011 for review and an addendum to the opinions offered in the examination report.  The examiner should review the claims file and render an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's hypertension was aggravated (permanently increased in severity) by either his service-connected diabetes mellitus, or by his service-connected residuals of prostate cancer; peripheral neuropathy of his lower extremities; or erectile dysfunction.  The Veteran should be examined if necessary.  The examiner must discuss the impact the Veteran's hypertension medications may have on his blood pressure readings, and whether his diabetes mellitus could be and is aggravating his hypertension.  

If the December 2011 VA examiner is no longer available, the Veteran should be scheduled for another VA examination for the purpose of responding to the above-posed question regarding aggravation by the service-connected diabetes or other service-connected disabilities.  In the event the Veteran fails to report for such examination, the claims file should nevertheless be forwarded to an appropriate VA examiner for review and a response to the above-posed question regarding aggravation by the service-connected diabetes or other service-connected disabilities. 

2.  In the interest of avoiding further remand, the RO should review the examination report/addendum to ensure that it is responsive to the remand directives. 

3.  After completion of the above, the RO should review the expanded record and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



